NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMRIT PAL SANGHERA, AKA Amritpal                No.    12-70035
Sanghera,
                                                Agency No. A061-071-495
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Amrit Pal Sanghera, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction over this petition for review because Sanghera waived

his right to appeal to the BIA, and he did not raise any contentions in his notice of

appeal before the BIA that his waiver of appeal was not knowing and voluntary.

See Brown v. Holder, 763 F.3d 1141, 1146 (9th Cir. 2014) (“On appeal to the BIA,

however, [petitioner] did not claim that the waiver was not knowing and voluntary,

and therefore we may not review this claim”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    12-70035